Per Curiam.
This was an action to recover the penalty, unc]er the 19th section of the act to regulate highways, for obstructing a private road, and the justice gave judgment for the penalty. The question is, whether the penalty given by that section is recoverable for such obstruction. We think, the sound and just construction of that section to be, that it relates only to highways or public roads. It ordains, “ that if any person, within any of the said towns shall hereafter obstruct any highway of road, See. such person, so offending, shall forfeit for every such offence, the sum of 5 dollars, to be recovered,” Sec. In various parts of the act, the term road is used synonymously with highway, and when it speaks of a road for individuals only, it is spoken of as a private road. The penalty is given to the commissioners of the town in which the offence was committed, for the improvement of the public roads and bridges, in the town, and this" fortifies the construction to this part of the act; for an obstruc' tion of a private road, is a mere private injury, in which the public have no concern; and it would bé quite absurd to suppose that the legislature meant to inflict a penalty, and to appropriate it to the public, for an injury solely of a private nature. On this ground, we reverse the judgment.
Judgment reversed.